Order filed August 4, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00447-CV
                                   ____________

                   CITY OF HOUSTON, TEXAS, Appellant

                                         V.

                ISABEL MEJIA AND ROSA MEJIA, Appellee


                   On Appeal from the 405th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 18-CV-0756

                                     ORDER

      This appeal is related to an appeal previously filed in this court: No. 14-19-
00559-CV, City of Houston, Texas v. Isabel Mejia and Rosa Mejia. Appellant has
filed a motion requesting the record from the previous appeal be transferred into
this appeal.

      The motion is granted. The clerk of this court is directed to file a copy of the
appellate record in appeal number 14-19-00559-CV into this appeal.

                                  PER CURIAM



Panel Consists of Justices Bourliot, Hassan, and Wilson.